               IN THE UNITED STATES DISTRICT COURT

                      FOR THE DISTRICT OF OREGON


DEBORAH G.,1                              3:19-cv-00577-BR

          Plaintiff,                      OPINION AND ORDER

v.

Commissioner, Social
Security Administration,

          Defendant.

TIM D. WILBORN
P.O. Box 370578
Las Vegas, NV 89137
(702) 240-0184

          Attorney for Plaintiff


     1
       In the interest of privacy this Court uses only the first
name and the initial of the last name of the nongovernmental
party in this case.

1 - OPINION AND ORDER
BILLY J. WILLIAMS
United States Attorney
RENATA GOWIE
Assistant United States Attorney
1000 S.W. Third Avenue, Suite 600
Portland, OR 97204-2902
(503) 727-1021

MICHAEL W. PILE
Acting Regional Chief Counsel
JOSEPH JOHN LANGKAMER
Special Assistant United States Attorney
Social Security Administration
701 Fifth Avenue, Suite 2900, M/S 221A
Seattle, WA 98104
(206) 615-2212

          Attorneys for Defendant


BROWN, Senior Judge.

     Plaintiff Deborah G. seeks judicial review of a final

decision of the Commissioner of the Social Security

Administration (SSA) in which he denied Plaintiff's application

for Disability Insurance Benefits (DIB) under Title II of the

Social Security Act.

     For the reasons that follow, the Court REVERSES the decision

of the Commissioner and REMANDS this matter pursuant to sentence

four of 42 U.S.C. § 405(g) for the immediate calculation and

award of benefits.



                        ADMINISTRATIVE HISTORY

     Plaintiff filed an application for DIB on January 29, 2015,

alleging a disability onset date of September 28, 2014.

2 - OPINION AND ORDER
Tr. 188-89.1    The application was denied initially and on

reconsideration.    An Administrative Law Judge (ALJ) held a

hearing on February 14, 2018.     Tr. 33-60.   Plaintiff was

represented at the hearing.     Plaintiff and a vocational expert

(VE) testified.

     The ALJ issued a decision on March 15, 2018, in which he

found Plaintiff was not disabled before her December 31, 2017,

date last insured and, therefore, is not entitled to benefits.

Tr. 13-27.     Pursuant to 20 C.F.R. § 404.984(d) that decision

became the final decision of the Commissioner on March 15, 2019,

when the Appeals Council denied Plaintiff's request for review.

Tr. 1-6.     See Sims v. Apfel, 530 U.S. 103, 106-07 (2000).



                               BACKGROUND

     Plaintiff was born on October 23, 1970, and was 47 years old

at the time of the hearing.     Tr. 188.    Plaintiff completed high

school and two years of college.     Tr. 55.   Plaintiff has past

relevant work experience as a bartender, administrative clerk,

and truck driver.    Tr. 25.

     Plaintiff alleges disability during the relevant period due

to small fiber neuropathy, obesity, degenerative disc disease of

the cervical and lumbar spine, and a cognitive disorder.       Tr. 86-



     1
       Citations to the official transcript of record filed by
the Commissioner on August 23 2019, are referred to as "Tr."

3 - OPINION AND ORDER
87.

      Except when noted, Plaintiff does not challenge the ALJ’s

summary of the medical evidence.     After carefully reviewing the

medical records, this Court adopts the ALJ’s summary of the

medical evidence.    See Tr. 19-20, 22-24.



                              STANDARDS

      The initial burden of proof rests on the claimant to

establish disability.    Molina v. Astrue, 674 F.3d 1104, 1110 (9th

Cir. 2012).   To meet this burden a claimant must demonstrate her

inability "to engage in any substantial gainful activity by

reason of any medically determinable physical or mental

impairment which . . . has lasted or can be expected to last for

a continuous period of not less than 12 months."      42 U.S.C.

§ 423(d)(1)(A).    The ALJ must develop the record when there is

ambiguous evidence or when the record is inadequate to allow for

proper evaluation of the evidence.     McLeod v. Astrue, 640 F.3d

881, 885 (9th Cir. 2011)(quoting Mayes v. Massanari, 276 F.3d

453, 459–60 (9th Cir. 2001)).

      The district court must affirm the Commissioner's decision

if it is based on proper legal standards and the findings are

supported by substantial evidence in the record as a whole.         42

U.S.C. § 405(g).    See also Brewes v. Comm’r of Soc. Sec. Admin.,

682 F.3d 1157, 1161 (9th Cir. 2012).      Substantial evidence is


4 - OPINION AND ORDER
“relevant evidence that a reasonable mind might accept as

adequate to support a conclusion.”    Molina, 674 F.3d. at 1110-11

(quoting Valentine v. Comm’r Soc. Sec. Admin., 574 F.3d 685, 690

(9th Cir. 2009)).   "It is more than a mere scintilla [of

evidence] but less than a preponderance."      Id. (citing Valentine,

574 F.3d at 690).

     The ALJ is responsible for determining credibility,

resolving conflicts in the medical evidence, and resolving

ambiguities.    Vasquez v. Astrue, 572 F.3d 586, 591 (9th Cir.

2009).    The court must weigh all of the evidence whether it

supports or detracts from the Commissioner's decision.      Ryan v.

Comm’r of Soc. Sec., 528 F.3d 1194, 1198 (9th Cir. 2008).     Even

when the evidence is susceptible to more than one rational

interpretation, the court must uphold the Commissioner’s findings

if they are supported by inferences reasonably drawn from the

record.    Ludwig v. Astrue, 681 F.3d 1047, 1051 (9th Cir. 2012).

The court may not substitute its judgment for that of the

Commissioner.    Widmark v. Barnhart, 454 F.3d 1063, 1070 (9th Cir.

2006).



                         DISABILITY ANALYSIS

I.   The Regulatory Sequential Evaluation

     The Commissioner has developed a five-step sequential

inquiry to determine whether a claimant is disabled within the

5 - OPINION AND ORDER
meaning of the Act.     Parra v. Astrue, 481 F.3d 742, 746 (9th Cir.

2007).   See also 20 C.F.R. § 404.1520.    Each step is potentially

dispositive.

     At Step One the claimant is not disabled if the Commissioner

determines the claimant is engaged in substantial gainful

activity.   20 C.F.R. § 404.1520(a)(4)(I).    See also Keyser v.

Comm’r of Soc. Sec., 648 F.3d 721, 724 (9th Cir. 2011).

     At Step Two the claimant is not disabled if the Commissioner

determines the claimant does not have any medically severe

impairment or combination of impairments.     20 C.F.R. §§ 404.1509,

404.1520(a)(4)(ii).     See also Keyser, 648 F.3d at 724.

     At Step Three the claimant is disabled if the Commissioner

determines the claimant’s impairments meet or equal one of the

listed impairments that the Commissioner acknowledges are so

severe as to preclude substantial gainful activity.     20 C.F.R.

§ 404.1520(a)(4)(iii).     See also Keyser, 648 F.3d at 724.    The

criteria for the listed impairments, known as Listings, are

enumerated in 20 C.F.R. part 404, subpart P, appendix 1 (Listed

Impairments).

     If the Commissioner proceeds beyond Step Three, he must

assess the claimant’s residual functional capacity (RFC).      The

claimant’s RFC is an assessment of the sustained, work-related

physical and mental activities the claimant can still do on a

regular and continuing basis despite her limitations.       20 C.F.R.


6 - OPINION AND ORDER
§ 404.1520(e).     See also Social Security Ruling (SSR) 96-8p.      “A

'regular and continuing basis' means 8 hours a day, for 5 days a

week, or an equivalent schedule."    SSR 96-8p, at *1.    In other

words, the Social Security Act does not require complete

incapacity to be disabled.     Taylor v. Comm’r of Soc. Sec. Admin.,

659 F.3d 1228, 1234-35 (9th Cir. 2011)(citing Fair v. Bowen, 885

F.2d 597, 603 (9th Cir. 1989)).

     At Step Four the claimant is not disabled if the

Commissioner determines the claimant retains the RFC to perform

work she has done in the past.    20 C.F.R. § 404.1520(a)(4)(iv).

See also Keyser, 648 F.3d at 724.

     If the Commissioner reaches Step Five, he must determine

whether the claimant is able to do any other work that exists in

the national economy.    20 C.F.R. § 404.1520(a)(4)(v).    See also

Keyser, 648 F.3d at 724-25.    Here the burden shifts to the

Commissioner to show a significant number of jobs exist in the

national economy that the claimant can perform.     Lockwood v.

Comm’r Soc. Sec. Admin., 616 F.3d 1068, 1071 (9th Cir. 2010).

The Commissioner may satisfy this burden through the testimony of

a VE or by reference to the Medical-Vocational Guidelines set

forth in the regulations at 20 C.F.R. part 404, subpart P,

appendix 2.   If the Commissioner meets this burden, the claimant

is not disabled.    20 C.F.R. § 404.1520(g)(1).




7 - OPINION AND ORDER
                          ALJ'S FINDINGS

     At Step One the ALJ found Plaintiff did not engage in

substantial gainful activity from her September 28, 2014, alleged

onset date through her December 31, 2017, date last insured.

Tr. 15.

     At Step Two the ALJ found Plaintiff had the severe

impairments of small fiber neuropathy (SFN), obesity, and

cervical degenerative disc disease during the relevant period.

Tr. 15.   The ALJ found Plaintiff’s impairments of vision changes

and mild cognitive disorder were not severe during the relevant

period and that she had a nonmedically determinable impairment of

multiple sclerosis during the relevant period.    Tr. 17, 20.

     At Step Three the ALJ concluded Plaintiff's medically

determinable impairments during the relevant period did not meet

or medically equal one of the listed impairments in 20 C.F.R.

part 404, subpart P, appendix 1.    Tr. 22.   The ALJ found

Plaintiff had the RFC to perform “a reduced range of sedentary

work” during the relevant period.   Tr. 22.   Specifically, the ALJ

found Plaintiff could lift and carry a maximum of ten pounds;

could stand and/or walk for two hours in an eight-hour workday;

could sit for six hours in an eight-hour work day; could

occasionally climb ramps, stairs, ladders, ropes, and scaffolds;

could frequently stoop, kneel, crouch, and crawl.    Tr. 22.    The

ALJ stated Plaintiff “needed to avoid concentrated exposure to


8 - OPINION AND ORDER
extreme heat, extreme cold, and hazards such as moving machinery

and unprotected heights.”   Tr. 22.   Finally, the ALJ noted

Plaintiff “needed ready access to a restroom.”   Tr. 22.

      At Step Four the ALJ found Plaintiff could not perform her

past relevant work during the relevant period.   Tr. 25.

      At Step Five the ALJ found Plaintiff could have performed

other work that existed in the national economy during the

relevant period.   Accordingly, the ALJ concluded Plaintiff was

not disabled during the relevant period.   Tr. 26-27.



                            DISCUSSION

      Plaintiff contends the ALJ erred when he (1) partially

rejected Plaintiff’s testimony; (2) gave little weight to the

Third-Party Function Report of Plaintiff’s husband, Christopher

G., and to the opinion of Plaintiff’s vocational rehabilitation

counselor, Clint deLongpre; (3) partially rejected the opinions

of Jim James, M.D., and Jacqueline Eriksen, M.D., treating

physicians; and (4) provided an incomplete hypothetical to the

VE.

I.    The ALJ erred when he partially rejected Plaintiff’s
      testimony.

      As noted, Plaintiff contends the ALJ erred when he partially

rejected Plaintiff’s testimony.

      In Cotton v. Bowen the Ninth Circuit established two

requirements for a claimant to present credible symptom

9 - OPINION AND ORDER
testimony:    The claimant must produce objective medical evidence

of an impairment or impairments, and she must show the impairment

or combination of impairments could reasonably be expected to

produce some degree of symptom.     Cotton, 799 F.2d 1403 (9th Cir.

1986), aff'd in Bunnell v. Sullivan, 947 F.2d 341 (9th Cir.

1991).   The claimant, however, need not produce objective medical

evidence of the actual symptoms or their severity.       Smolen, 80

F.3d at 1284.

     If the claimant satisfies the above test and there is not

any affirmative evidence of malingering, the ALJ can reject the

claimant's pain testimony only if he provides clear and

convincing reasons for doing so.     Parra v. Astrue, 481 F.3d 742,

750 (9th Cir. 2007)(citing Lester v. Chater, 81 F.3d 821, 834 (9th

Cir. 1995)).    General assertions that the claimant's testimony is

not credible are insufficient.     Id.    The ALJ must identify "what

testimony is not credible and what evidence undermines the

claimant's complaints."    Id. (quoting Lester, 81 F.3d at 834).

     At the hearing Plaintiff testified she was unable to work

during the relevant period because she has severe pain everywhere

from small fiber neuropathy (SFN).       Plaintiff stated the pain is

the worst in her legs and feet.    As a result of her SFN Plaintiff

suffers from muscle spasms as well as poor body-temperature

regulation.    Plaintiff regularly experiences muscle weakness,

numbness, tingling, and burning.     Plaintiff has “very frequent,


10 - OPINION AND ORDER
unexpected bathroom trips to drain [her] internal organs [when

they are] spasming or flaring [and] . . . sometimes [she] can’t

even feel [her] bladder.”   Tr. 49.   Plaintiff also has times when

she cannot think clearly, form sentences, or process what people

are telling her” either as a result of her pain or because of

“white matter lesions” on her brain.   Tr. 39.   Plaintiff

testified “on a good day” she can get out of bed and her legs

“agree to work [and her] muscles aren’t completely spasmed up,”

can manage her personal-care needs except for blow-drying her

hair, can prepare quick and easy meals, and can leave the house

for a couple of hours.   Tr. 44.   Plaintiff stated she has two or

three good days per week.   On a normal day it “usually takes

[Plaintiff] three to four hours just to be able to function,” she

becomes overheated easily, and she has “sudden bouts of fatigue.”

Tr. 44.   On a bad day Plaintiff must stay in bed most of the day,

suffers severe spasms, needs help getting out of bed, suffers

esophagus motility issues that cause her to have trouble

swallowing, and struggles to take medication.    Tr. 45.

     Plaintiff stated she drives “very rarely and not very far”

and can fold half a load of laundry, but her husband does most of

the household chores.    Tr. 46.

     Plaintiff takes medication to help with pain, but taking

enough to address her pain adequately results in the loss of

“brain function” including the ability to understand what people


11 - OPINION AND ORDER
are saying, and problems concentrating.    Tr. 47.   Plaintiff takes

nitroglycerin for her esophageal spasms, but it gives her

headaches.

     The ALJ found Plaintiff’s “medically determinable

impairments could reasonably be expected to cause [Plaintiff’s]

alleged symptoms.”   Tr. 21.   Plaintiff’s “statements concerning

the intensity, persistence and limiting effects of these

symptoms, [however,] are not entirely consistent with the medical

evidence and other evidence in the record.”   Tr. 21.   The ALJ

noted Plaintiff often had “generally normal findings on physical

examination,” including normal gait, intact sensation, normal

strength, and normal reflexes.   The ALJ also noted Plaintiff’s

August 2015 MRI was essentially normal.    Examining radiologist

Jay Post, M.D., noted Plaintiff had an “[e]ssentially normal

unenhanced and enhanced brain MRI exam.”   Tr. 421.   Dr. Post

noted Plaintiff had two or three “very tiny equivocal T2

hyperintensities seen in the left posterior temporoparietal white

matter only on sagittal FLAIR images [that] are of doubtful

clinical significance and may be due to normal variation or

minimal chronic small vessel ischemic disease rather than

demyelinating disease.”   Tr. 421.

     The record, however, also reflects Plaintiff has SFN, which

causes nerve pain and spasms.    Treating physician Jim James,

M.D., explained to Plaintiff in January 2015 that SFN is a


12 - OPINION AND ORDER
progressive disorder that can cause memory problems and

temperature imbalances.   Tr. 373.   Treating physician Jacqueline

Eriksen, M.D., noted in August 2015 that Plaintiff’s pain

medication is effective to control only “about 30%” of

Plaintiff’s pain from SFN.   Tr. 470.   In September 2015

Dr. Eriksen stated a 30% reduction in pain is “usually the

maximal improvement with medications” for SFN.   Tr. 497.

Dr. Eriksen also noted Plaintiff’s “memory issues” are likely

related to her chronic pain and stress.    Tr. 497.   In June 2016

Plaintiff had diminished sensation to light touching of her feet.

In September 2016 Plaintiff had worsening spasms, pain, and

fatigue; she was using a walker; and she was described as having

a “wide-based gait; antalgic gait, slow, painful-appearing.”

Tr. 1084.   In November 2016 a modified swallowing function

esophagram established Plaintiff suffers from jackhammer

esophagus, which causes her to have trouble swallowing anything

other than “thin liquids.”   Tr. 733. In February 2017 Dr. James

noted Plaintiff suffers from a mild cognitive impairment and that

“chronic pain can cause pseudodementia.”   Tr. 1073.

     The Court concludes on this record that the ALJ erred when

he partially rejected Plaintiff’s testimony about the intensity,

persistence, and limiting effects of her symptoms because the ALJ

failed to support his opinion with substantial evidence in the

record.


13 - OPINION AND ORDER
II.   The ALJ’s Evaluation of Lay-Witness Statements.

      Plaintiff alleges the ALJ erred when he gave little weight

to the Third-Party Function Report of Plaintiff’s husband,

Christopher G., and to the opinion of Plaintiff’s vocational

rehabilitation counselor, Clint deLongpre.

      Lay-witness testimony regarding a claimant's symptoms is

competent evidence that the ALJ must consider unless he

"expressly determines to disregard such testimony and gives

reasons germane to each witness for doing so."   Lewis v. Apfel,

236 F.3d 503, 511 (9th Cir. 2001).   See also Merrill ex rel.

Merrill v. Apfel, 224 F.3d 1083, 1085 (9th Cir. 2000)("[A]n ALJ,

in determining a claimant's disability, must give full

consideration to the testimony of friends and family members.").

The ALJ's reasons for rejecting lay-witness testimony must also

be "specific."   Stout v. Comm’r, 454 F.3d 1050, 1054 (9th Cir.

2006).

      A.   Christopher G.

           On October 27, 2015, Christopher G. completed a Third-

Party Function Report in which he stated Plaintiff suffers

symptoms and limitations similar to those set out by Plaintiff in

her testimony.   Specifically, he stated Plaintiff cannot work

because she has to lie down several times a day due to

severe/sudden pain, fatigue, and muscle weakness.   Tr. 255.

Plaintiff suffers from dizziness, memory problems, balance


14 - OPINION AND ORDER
issues, and the need to make sudden trips to the bathroom.

Plaintiff can perform light housekeeping “in between naps and

resting,” can make simple meals, and is able to shop for 30

minutes or less once a week.   Tr. 256.   Plaintiff needs help

getting out of the bathtub, cannot style her hair, cannot stand

for long periods, cannot lift over 15 pounds, forgets things,

cannot stand for more than two hours at the most, and uses a

walker or cane.

          The ALJ gave little weight to Christopher G.’s

statements.   As noted, Christopher G.’s report is substantially

similar to Plaintiff’s testimony.    The Court has already

concluded the ALJ erred when he partially rejected Plaintiff’s

testimony because the ALJ failed to provide support for his

opinion based on substantial evidence in the record.    The Court

also concludes on the same basis that the ALJ erred when he

rejected Christopher G.’s statement.

     B.   Clint deLongpre

          On January 25, 2018, Plaintiff’s Vocational

Rehabilitation Counselor, Clint deLongpre, submitted a letter in

which he stated he observed Plaintiff walking into a meeting room

in November 2014 and it was evident at that time that she “was

experiencing significant pain and discomfort along with having

some balance issues.”    Tr. 1126.   deLongpre also noted Plaintiff

was “experiencing some cognitive difficulties, having problems


15 - OPINION AND ORDER
finding the right words and keeping her conversation on track.”

Tr. 1126.   deLongpre stated he has “watched [Plaintiff’s]

condition slowly deteriorate over the past three years” while

working with her, and he has noticed she is unable to maintain

her balance, relies on a cane for support, and occasionally must

use a walker.

            The ALJ gave little weight to deLongpre’s letter

because he is not an acceptable medical source and his opinion is

“not supported by the medical evidence of record.”    Tr. 24.   To

the extent that the ALJ rejected deLongpre’s statement on the

basis that he is not a medical professional, the courts have made

clear that is not a germane basis for rejecting lay-witness

statements.     See, e.g., Bruce v. Astrue, 557 F.3d 1113, 1116 &

n.1 (9th Cir. 2009)(it was improper for the ALJ to reject

claimant's wife's testimony on the ground that she was not

knowledgeable in the medical or vocational fields); Agatucci v.

Colvin, No. 6:13-cv-01626-MC, 2015 WL 1467209, at *10 (D. Or.

Mar. 30, 2015)(a lay witness's lack of medical training is not a

germane reason to reject that witness's testimony); Sims v.

Astrue, No. 3:10–CV–1040–HA, 2012 WL 364055, at *6 (D. Or.

Feb. 2, 2012)(it was improper for the ALJ to reject lay-witness

opinions because the witness lacked medical expertise).     Although

a lay witness cannot diagnosis an impairment, here deLongpre

merely observed Plaintiff's symptoms and deLongpre’s report did


16 - OPINION AND ORDER
not contain a diagnosis.     Thus, the ALJ erred when he rejected

deLongpre’s lay-witness testimony on the basis that deLongpre is

not an acceptable medical source.

            In addition, the Ninth Circuit has made clear that “a

lack of support from the ‘overall medical evidence’ is also not a

proper basis for disregarding” lay-witness testimony.      Diedrich

v. Berryhill, 874 F.3d 634, 640 (9th Cir. 2017)

     In summary, the Court concludes on this record that the ALJ

erred when he rejected the lay-witness statements because he

failed to give reasons germane to the witnesses for doing so.

III. Treating Physicians’ Opinions.

     Plaintiff alleges the ALJ erred when he gave “little weight”

to the opinions of Drs. James and Eriksen, Plaintiff’s treating

physicians.

     A.     Dr. James

            On August 25, 2015, Dr. James completed a Medical

Source Statement in which he noted he had been treating Plaintiff

since January 2015.     Dr. James stated a biopsy established

Plaintiff has SFN.      Plaintiff’s symptoms include severe pain

throughout her body described as burning, tingling, and/or

stabbing; intolerance to heat and cold; and difficulty walking or

standing.   Tr. 422.    Dr. James noted Plaintiff has tried numerous

medications, but they have not provided relief from her symptoms.

Dr. James opined Plaintiff can sit for ten or fifteen minutes at


17 - OPINION AND ORDER
one time before needing to get up and can stand up to 45 minutes

at one time before needing to sit down.   Dr. James stated

Plaintiff needs to lie down occasionally throughout the day;

would need to take breaks hourly throughout an eight-hour work

day; and would need to rest for two-to-three hours before

returning to work due to pain, paresthesias, and numbness.

Dr. James opined Plaintiff would be “off task” more than 25% of

the time during an eight-hour work day and would miss more than

four days of work per month due to her symptoms.     Tr. 425.

           The ALJ found Dr. James’s opinion is “not entitled to

controlling weight” because it is “not well supported by

treatment records” and is contradicted by the report of Raymond

Nolan, M.D., examining physician.   Tr. 24.   Dr. James’s treatment

records reflect in July 2015 Plaintiff reported she had

significant leg weakness that “comes and goes” as well as

significant fatigue.   Tr. 391.   Plaintiff reported “[s]ome days

it only takes 30 minutes of activity, ie:     doing normal household

chores and she has to sit down, while other days she might be

able to go 4 hours before having to stop and lie down for several

hours.”   Tr. 391.   Plaintiff also reported using a cane and

attempting to get a walker.   In June 2015 Dr. James reported

Plaintiff was experiencing significant swelling in her legs and

arm and having more pain in her limbs.    Tr. 366.   Plaintiff

reported experiencing a significant amount of pain “walking any


18 - OPINION AND ORDER
distances.”    Tr. 366.   Dr. James’s treatment notes also contain

several references to Plaintiff experiencing severe fatigue,

difficulty walking, an “antalgic” gait, and memory problems as

well a variability in the severity of Plaintiff’s symptoms.       In

addition, as noted, pain medications typically relieve only

30% of a patient’s pain from and symptoms of SNF.     Tr. 470.

The Court, therefore, concludes the ALJ erred when he found

Dr. James’s opinion was not well-supported by his medical

records.

           As noted, the ALJ also did not give controlling weight

to Dr. James’s opinion on the ground that it is inconsistent with

Dr. Nolan’s opinion.      On May 4, 2015, Plaintiff was seen by

Dr. Nolan for an administrative examination.     Dr. Nolan found

Plaintiff had normal and equal grip strength, normal deep-tendon

reflexes, no muscle atrophy, and a normal mental-status

examination.   Dr. Nolan opined Plaintiff was able to stand and/or

walk for two hours in an eight-hour work day, did not have any

restrictions on sitting, and was able to carry ten pounds

frequently and twenty pounds occasionally.     The ALJ, however,

failed to address the fact that the record reflects Plaintiff

experiences variability in the severity of her symptoms, that

Dr. Nolan saw Plaintiff only one time, and that Dr. James had

treated Plaintiff for six months and had seen Plaintiff

approximately five times at the time he offered his opinion.       The


19 - OPINION AND ORDER
Social Security Regulations provide when an ALJ does not give the

opinion of a treating physician controlling weight, the ALJ must

determine the credibility of the medical opinion under the

factors set out 20 C.F.R. § 404.1527(c), which include “the

length of the treating relationship, the frequency of

examination, the nature and extent of the treatment relationship,

or the supportability of the opinion.”   Trevizo v. Berryhill, 871

F.3d 664, 676 99th Cir. 2017)(citing 20 C.F.R. § 404.1527(c)).

The failure to do so constitutes reversible error.   Id. (The

ALJ’s rejection of the treating physician’s opinion in light of

the objective evidence in the record was reversible error because

the ALJ failed to consider factors set out in § 404.1527(c)).

See also Kelly v. Berryhill, 732 F. App'x 558, 563 (9th Cir.

2018)(same); Elgrably v. Comm'r of Soc. Sec. Admin., No. CV-17-

04760-PHX-JAT, 2018 WL 5264074, at *8 (D. Ariz. Oct. 23, 2018)

(The ALJ erred when he rejected the opinions of the plaintiff’s

treating physicians because “[a]lthough the ALJ stated that the

opinions of [the plaintiff’s treating physicians] are

‘inconsistent with the medical evidence and unsupported by

clinical findings on examination,’ . . . the ALJ did not consider

factors such as the length of the treating relationship, the

frequency of examination, the nature and extent of the treatment

relationship, or the supportability of the opinion.”); Monroe v.

Comm'r of Soc. Sec. Admin., No. CV-18-02571-PHX-JAT, 2019 WL


20 - OPINION AND ORDER
6712055, at *4 (D. Ariz. Dec. 10, 2019)(same).

            On this record the Court concludes the ALJ erred when

he did not give controlling weight to Dr. James’s opinion because

the ALJ did not provide specific and legitimate reasons for doing

so based on substantial evidence in the record.

     B.     Dr. Eriksen

            On January 31, 2018, Dr. Eriksen completed a Medical

Source Statement in which she noted she has been Plaintiff’s

treating physician since August 2015 and has seen Plaintiff every

three or four months.     Dr. Eriksen noted a biopsy reflected

Plaintiff has SFN and an esophagram indicated Plaintiff has

jackhammer esophagus, which are both “progressive, lifelong”

diseases.   Tr. 1121.     Dr. Eriksen noted Plaintiff’s symptoms

include severe pain, balance issues, heat and cold intolerance,

memory and cognition deficiencies, and swallowing issues.

Dr. Eriksen noted Plaintiff had tried numerous medications

without successful symptom management.     Dr. Eriksen stated

Plaintiff would need to take unscheduled breaks from work every

thirty-to-ninety minutes due to severe pain, balance issues, and

bathroom needs; is capable of carrying less then 10 pounds

frequently and 20 pounds occasionally; would be “off task” more

than 25% of an eight-hour work day; and would miss more than four

days of work per month.     Tr. 1123-24.

            The ALJ gave “little weight” to De. Eriksen’s opinion


21 - OPINION AND ORDER
on the grounds that it is inconsistent with Dr. Nolan’s opinion

and “it is not supported by treatment records.”     Tr. 25.

            As with Dr. James’s opinion, the ALJ failed to address

the fact that the record reflects Plaintiff experiences

variability in the severity of her symptoms, that Dr. Nolan saw

Plaintiff only one time, and that Dr. Eriksen had treated

Plaintiff for three years and had seen Plaintiff approximately

twelve times when she offered her opinion.     As noted, when an ALJ

does not give the opinion of a treating physician controlling

weight, the ALJ must consider the factors set out 20 C.F.R.

§ 404.1527(c), which include “the length of the treating

relationship, the frequency of examination, the nature and extent

of the treatment relationship, or the supportability of the

opinion.”      Trevizo, 871 F.3d at 676 (citing 20 C.F.R.

§ 404.1527(c)).     The failure to do so constitutes reversible

error.   Id.

            In addition, Dr. Eriksen’s treatment notes reflect

Plaintiff has jackhammer esophagus, which results in her

inability to swallow anything other than thin liquids at times.

Plaintiff also receives from medication thirty percent relief at

best from her severe pain.     Plaintiff also experiences sudden,

severe pain and spasms, mobility problems requiring her to use a

cane and walker, issues with her cognitive functioning, and

severe fatigue due to her chronic and severe pain.     Plaintiff’s


22 - OPINION AND ORDER
condition is also degenerative.

           On this record the Court concludes the ALJ erred when

he gave little weight to Dr. Eriksen’s opinion because the ALJ

did not provide specific and legitimate reasons for doing so

based on substantial evidence in the record.

IV.   The ALJ erred when he posed an incomplete hypothetical to
      the VE.

      Plaintiff alleges the ALJ erred when he did not include in

his hypothetical to the VE all of Plaintiff’s limitations as

assessed by Drs. James and Eriksen.

      Because the Court has concluded the ALJ erred when he

partially rejected the opinions of Drs. James and Eriksen, the

Court also concludes the ALJ erred when he failed to include in

his hypothetical to the VE all of Plaintiff’s limitations as

assessed by Drs. James and Eriksen.



                                REMAND

      The decision whether to remand for further proceedings or

for immediate payment of benefits generally turns on the likely

utility of further proceedings.    Harman v. Apfel, 211 F.3d 1172,

1179 (9th Cir. 2000).    When "the record has been fully developed

and further administrative proceedings would serve no useful

purpose, the district court should remand for an immediate award

of benefits."   Benecke v. Barnhart, 379 F.3d 587, 593 (9th Cir.

2004).

23 - OPINION AND ORDER
      The decision whether to remand this case for further

proceedings or for the payment of benefits is a decision within

the discretion of the court.   Harman, 211 F.3d 1178.

      The decision whether to remand for further proceedings or

for immediate payment of benefits generally turns on the likely

utility of further proceedings.   Id. at 1179.    The court may

"direct an award of benefits where the record has been fully

developed and where further administrative proceedings would

serve no useful purpose."   Smolen, 80 F.3d at 1292.

      The Ninth Circuit has established a three-part test "for

determining when evidence should be credited and an immediate

award of benefits directed."   Harman, 211 F.3d at 1178.     The

Court should grant an immediate award of benefits when:

           (1) the ALJ has failed to provide legally
           sufficient reasons for rejecting . . .
           evidence, (2) there are no outstanding issues
           that must be resolved before a determination
           of disability can be made, and (3) it is
           clear from the record that the ALJ would be
           required to find the claimant disabled were
           such evidence credited.

Id.   The second and third prongs of the test often merge into a

single question:   Whether the ALJ would have to award benefits if

the case were remanded for further proceedings.     Id. at 1178 n.2.

      The Court has determined the ALJ erred when he partially

rejected Plaintiff’s testimony, lay-witness statements, and the

opinions of Drs. James and Eriksen.   Drs. James and Eriksen

stated Plaintiff would miss at least four days of work per month

24 - OPINION AND ORDER
and would need to take unscheduled breaks several times a day.

The VE testified at the hearing that missing more than four days

of work per month and/or taking more than two breaks per work day

would preclude competitive employment.     Tr. 57.   The Court,

therefore, concludes this matter should not be remanded for

further proceedings.     See Schneider v. Comm’r, 223 F.3d 968 (9th

Cir. 2000).   See also Reddick, 157 F.3d at 729 ("We do not remand

this case for further proceedings because it is clear from the

administrative record that Claimant is entitled to benefits.");

Rodriguez v. Bowen, 876 F.2d 759, 763 (9th Cir. 1989)(if remand

for further proceedings would only delay the receipt of benefits,

judgment for the claimant is appropriate).

     Accordingly, the Court remands this matter for the immediate

calculation and award of benefits to Plaintiff.



                              CONCLUSION

     For these reasons, the Court REVERSES the decision of the

Commissioner and REMANDS this matter pursuant to sentence four of

42 U.S.C. § 405(g) for the immediate calculation and award of




25 - OPINION AND ORDER
benefits.

     IT IS SO ORDERED.

     DATED this 18th day of February, 2020.




                                 /s/ Anna J. Brown


                              ANNA J. BROWN
                              United States Senior District Judge




26 - OPINION AND ORDER
